NIMMONS, Judge.
We find there is competent substantial evidence to support the deputy’s order and therefore affirm without prejudice to the claimant to pursue his claim for wage loss benefits.
We take this opportunity to note a disturbing aspect of claimant’s attorney’s advocacy in this case. This was a claim for PTD. In his initial brief, appellant’s attorney made the following representation:
Dr. Castellvi testified that “I feel that he is permanently and totally disabled— within reasonable medical certainty.” (Emphasis in original.)
He repeated this quote later in the brief. In fact, a review of Dr. Castellvi’s testimony shows that the doctor had misread his records and immediately corrected himself to state that the claimant was not permanently and totally disabled. Appellant’s brief failed to mention such correction and, although appellee’s brief pointed out such omission, appellant’s attorney has not seen fit to correct his misleading statement either via his reply brief or otherwise.
Such lack of candor is a disservice to both the client and this court.
AFFIRMED.
ZEHMER, J., and McCORD, G. (Ret.) Associate Judge, concur.